ACCEPTED
                                                                                                  01-14-00845-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                           12/29/2014 12:21:30 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                           CLERK

                              No. 01-14-00845-CV
                          IN THE COURT OF APPEALS
                       FOR THE FIRST DISTRICT OF TEXAS                            FILED IN
                                                                           1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                 DAVID LANCASTER                          12/29/2014 12:21:30 PM
                                     Appellant,                            CHRISTOPHER A. PRINE
                                        vs.                                        Clerk
                                BARBARA LANCASTER
                                     Appellee.

         Appeal from 247th Judicial District Court, Harris County, Texas,
                   the Hon. Bonnie Crane Hellums, Presiding

           APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE TEXAS FIRST COURT OF APPEALS:
Appellant DAVID LANCASTER, (“Appellant”) files this First Motion to Extend
Time to File Brief in the above-referenced appeal pursuant to Texas Rules
Appellate Procedure 38.6 (d) and 10.5 (b) as follows:
(A) the deadline for filing the item in question; is stated to be December 29th 2014
by the clerk of courts record. Although Appellant believes it to be January 23 rd
2015 based upon the trial clerks record amended December 23rd 2014.
(B) the length of the extension sought; is 30 days Until January 28th 2015.
(C) the facts relied on to reasonably explain the need for an extension;
      1. The original clerks record was requested on October 20th 2014.
      2. The original Clerks record was filed on November 6th 2014.
      3. An request for Pro Se access to the appellate record was filed November
      19th 2014 and appellant received the original record on November 21st 2014.
      4. After review and realization that the record filed was insufficient per
      appellants first request appellant filed for First Supplemented Clerks Record
      on November 24th 2014.
      5. On December 5th 2014 the 247th Judicial District Court modified its
      judgment in cause 2013-05066.
      6. On December 16th 2014 the First Court of Appeals Noticed appellant that
      he must cause to be filed an amended clerks’ record to include the judgments
      of December 5th 2014.
      7. On December 23rd 2014 the First Supplemented clerks record was filed.
      And that same day the second supplement to clerks record was requested.

      APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF Page 1 of 3
       Per the schedule above appellant has not yet received first supplement to the
clerks record for review and inclusion in brief. Neither the appellant nor the Court
of Appeals has received the second supplemented record as required by the Court
of Appeals on December 16th 2014. Submission of brief without the complete
clerks record would fail to inform the court of appeals of all issues presented in
appeal and possibly deny appellant opportunity for relief due from appeal.

(D) the number of previous extensions granted regarding the item in question is
zero. This is the first motion to extend time to file brief.

David Lancaster, requests an extension of time until Wednesday January 28, 2015
to file his Appellate Brief in this case and for such other and further relief to which
Appellant may be justly entitled.

                                                                     Respectfully submitted,
                                                                            David Lancaster,
                                                                            Appellant Pro Se
                                                                         /s/ David Lancaster
                                                                                PO Box 722
                                                                             Gray, La. 70359
                                                              David.lancaster50@gmail.com
                                                                               502-693-8011




      APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF Page 2 of 3
                                CERTIFICATION
I David Lancaster am The person filing the FIRST MOTION TO EXTEND
TIME TO FILE BRIEF I have reviewed the motion and concluded that every
factual statement in the motion
Is within my personal knowledge and is supported by the trial courts record and the
appeals courts record.
                                /s/ David Lancaster

                            Certificate of Service
I certify that a true copy of the above was served on each attorney of record or in
accordance with the Texas Rules of Appellate Procedure on December 29th 2014.
Via efile Texas
Mary K. Quinn Attorney at Law
1314 Texas Street, Suite 1515
Houston, TX 77002
Phone: 713-225-0094
Fax: 713-225-0099
1314 Texas St #1515, Houston, TX 77002
(713) 225-0094



      APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF Page 3 of 3